Bigelow, C. J.
There was clearly no foreclosure of the mortgage from Ripley to Dean and others. The legal title to the premises under the mortgage was vested in the persons described as trustees of the Mechanics’ Union Association of Springfield, who alone had power to make a valid assignment of the mortgage by which the title could pass to an assignee. No such assignment was made to the defendants’ intestate. The society could not convey any title, because they were only cestuis que trust; nor could the assignment of one of the original mortgagees be effectual as a conveyance, for the reason that if the mortgagors held the estate as trustees for a voluntary association, their title was joint, and all must join in a conveyance in order to make a valid grant of the estate. Webster v. Vandeventer, 6 Gray, 428. Chapin v. First Universalist Soc. in Chicopee, 8 Gray, 580. Peabody v. Eastern Methodist Soc. in Lynn, 5 Allen, 540. The defendants’ intestate was not, therefore, entitled to enter as mortgagee for the purpose of foreclosure, inasmuch as he had an assignment only from the society, which could pass no title to him.
The taking of the rents of the estate by the defendants in their capacity as administrators did not under the circumstances operate to work a disseisin of the owner of the equity of redemption. They did not claim to hold the estate except oy virtue of the right or interest which belonged to their intestate as mortgagee at the time of his decease. Indeed, as administrators on his estate, claiming to hold the premises by *554virtue of their office, they could have no interest therein, if foreclosure had taken place prior to his decease. Their entry and possession must therefore be regarded only as a claim to hold a mortgage interest in the estate, such as was vested in their intestate at his decease, and not an adverse, exclusive possession, in denial of the right of the owner of the equity. The deed to the plaintiff therefore passed a good title, under which he can maintain this bill.

Decree for the plaintiff.